Exhibit 10.5

 

[ex10-5_001.jpg] 

 

PROMISSORY NOTE

 

Principal

$1,338,700.00

Loan Date

05-13-2020

Maturity

05-13-2022

Loan No

52472374-01

Call / Coll
4A0 / 9A Account

Officer

11611

Initials References in the boxes above are for Lender’s use only and do not
limit the applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

Carbon Energy Corporation

1700 Broadway, Suite 1170

Denver, CO 80290

Lender:

UMB BANK, n.a.

SBA Paycheck Protection Program

1010 Grand Boulevard

Kansas City, MO 64106

(816) 860-7000

 



 



 

Principal Amount: $1,338,700.00 Date of Note: May 13, 2020

 

SBA PROGRAM. Paycheck Protection Program.

 

PROMISE TO PAY. Carbon Energy Corporation (“Borrower”) promises to pay to UMB
BANK, n.a. (“Lender”), or order, in lawful money of the United States of
America, the principal amount of One Million Three Hundred Thirty-eight Thousand
Seven Hundred & 00/100 Dollars ($1,338,700.00), together with interest on the
unpaid principal balance from May 13, 2020, calculated as described in the
“INTEREST CALCULATION METHOD” paragraph using an interest rate of 1.000% per
annum based on a year of 360 days, until paid in full. The interest rate may
change under the terms and conditions of the “INTEREST AFTER DEFAULT” section.

 

PAYMENT. Borrower will pay this loan in 18 payments of $75,352.17 each payment.
Borrower’s first payment is due December 13, 2020, and all subsequent payments
are due on the same day of each month after that. Borrower’s final payment will
be due on May 13, 2022, and will be for all principal and all accrued interest
not yet paid. Payments include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied first to any accrued
unpaid interest; then to principal; then to any late charges; and then to any
unpaid collection costs. Borrower will pay Lender at Lender’s address shown
above or at such other place as Lender may designate in writing. All payments
must be made in U.S. dollars and must be received by Lender consistent with any
written payment instructions provided by Lender. If a payment is made consistent
with Lender’s payment instructions but received after 5:00 PM Central time,
Lender will credit Borrower’s payment on the next business day.

 

LOAN FORGIVENESS. Borrower may apply to Lender for forgiveness of certain
amounts advanced hereunder based upon Borrower’s expenditures during the 8-week
period beginning on the date of the first disbursement of this loan on costs
which determined to be forgivable in accordance with the requirements of the
U.S. Small Business Administration Paycheck Protection Program, including the
provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic Security
Act (“CARES Act”) (P.L. 116-136). Not more than 25% of the amount forgiven may
be for expenditures not constituting payroll costs.

 

Once the forgiveness amount is determined, Lender will re-amortize monthly
payments based on the current balance such that Borrower will make equal monthly
payments of principal and interest in an amount necessary to fully amortize the
loan by the maturity date.

 

MAXIMUM INTEREST RATE. Under no circumstances will the interest rate on this
Note exceed the lesser of 18.000% per annum or the maximum rate allowed by
applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: UMB Bank, n.a., Attn: Loan
Accounting, PO Box 419226 - MS #1170203 Kansas City, MO 64141-6226.

  

 



 

PROMISSORY NOTE Loan No: 52472374-01 (Continued) Page 2

 



LATE CHARGE. If a payment is more than 29 days late, Borrower will be charged
10.000% of the unpaid portion of the regularly scheduled payment or $50.00,
whichever is less.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses whether or not there is a lawsuit, including
attorneys’ fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Missouri.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Jackson County, State of Missouri.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.





 



 



 

PROMISSORY NOTE Loan No: 52472374-01 (Continued) Page 3

 



COLLATERAL. This loan is unsecured.

 

ADDITIONAL TERMS. Borrower shall not a) voluntarily transfer any assets into
trust or, b) if already owned in trust, shall not voluntarily transfer title to
such trust assets to any other person or entity, without giving Lender at least
30 days prior written notice thereof.

 

SBA PROVISION. When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law. 

 

JURY WAIVER. BORROWER HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED, ARISING OUT OF, PERTAINING TO OR OTHERWISE RELATING TO THIS AGREEMENT,
THE LOAN, ANY OF THE LOAN DOCUMENTS OR LENDER’S CONDUCT IN RESPECT OF ANY OF THE
FOREGOING.

 

SBA PAYCHECK PROTECTION PROGRAM. In underwriting and processing this SBA
Paycheck Protection Program loan from Lender to Borrower, Lender has relied on
the terms of the Interim Final Rule for the Paycheck Protection Program issued
on April 2, 2020.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

CARBON ENERGY CORPORATION         By: /s/ Patrick R. McDonald     Patrick R.
McDonald, CEO of Carbon Energy Corporation  

 

 

 



 

LaserPro, Ver. 19.4.10.036 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MO S:\APPS\hfs\CFI\LPL\D20.FC TR-173792 PR-2657

 



 

